     Case 3:19-cv-01264-W-BGS Document 21 Filed 10/08/20 PageID.151 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   RALPH MEDEIROS,                                  Case No.: 19-CV-1264 W (BGS)
10                                   Plaintiff,
                                                      ORDER GRANTING JOINT
11   v.                                               MOTION TO DISMISS WITH
                                                      PREJUDICE [DOC. 20]
12   WYNDHAM RESORT
     DEVELOPMENT CORPORATION, et
13
     al.,
14                                Defendants.
15
16
          Parties have filed a joint motion to dismiss with prejudice. [Doc. 20.] Good cause
17
     appearing, the Court GRANTS the joint motion. This action is dismissed WITH
18
     PREJUDICE.
19
20
          IT IS SO ORDERED.
21
22
     Dated: October 8, 2020
23
24
25
26
27
28

                                                  1
                                                                            19-CV-1264 W (BGS)
